Citation Nr: 0610388	
Decision Date: 04/11/06    Archive Date: 04/26/06	

DOCKET NO.  03-34 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a chronic acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), and, if so, 
whether the claim may be reopened.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had periods of active service from May 1981 to 
May 1986, from January 1989 to June 1989, and from February 
1991 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Boise, Idaho, that denied entitlement to the benefit 
sought.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matter decided herein have 
been completed.

2.  Service connection for depression was denied in an 
unappealed rating action dated in July 1996.

3.  Service connection for PTSD was denied in an unappealed 
rating action dated in December 1996.

4.  The evidence associated with the claims file subsequent 
to the 1996 rating actions is essentially cumulative and 
redundant and is not so significant that it must be 
considered in order to fully decide the merits of the claim 
for service connection for a chronic acquired psychiatric 
disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The 1996 rating decisions that denied service connection 
for PTSD and for depression are final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence added to the record since the 1996 	RO 
decisions is not new and material and the claim for 
entitlement to service connection for a chronic acquired 
psychiatric disorder, to include PTSD, is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2005).  The VCAA 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.

Upon receipt of a substantially complete or complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159.  VCAA notice should be 
provided before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartmann v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartmann holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As previously 
defined by the Courts, those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the 
information and the evidence presented with a claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.

In the present case, VA has satisfied its duties to notify 
and assist the veteran with his claim.  Accordingly, the 
Board may issue a final decision because all notice and duty 
to assist requirements have been fully satisfied.

The veteran was informed of the evidence needed to reopen his 
claim in a November 2002 communication.  He was told what the 
evidence had to show to establish entitlement to service 
connection.  He was informed of the evidence needed from him 
and what VA could do to help him with his claim.

Medical records have been associated with the claims folder.  
Further, he was provided with a special psychiatric 
examination by VA in January 2004.  He was also accorded 
psychological testing in early 2004.

The Board finds that everything reasonable to help the 
veteran has been done.  Further development and further 
expending of VA's resources is not warranted at this time.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002) is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  This applies to the 
veteran's claim in that his claim to reopen was received in 
November 2002.

The amended definition of new and material evidence is as 
follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with the previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002-2005).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.



Analysis

The evidence of record at the time of the rating decisions in 
1996 included reports of VA hospitalization of the veteran in 
May 1996 and the report of a VA examination accorded the 
veteran in July 1996.  The veteran's service medical records 
were also before the RO in 1996.  The service medical records 
were without reference to complaints or findings indicative 
of a psychiatric disorder.

The report of hospitalization of the veteran in May 1996 
reveals he was treated for symptoms of depression after a 
suicidal gesture.  He gave a history of alcohol use for at 
least 15 years.  He also stated he had been evaluated for 
depression about five years previously.  The veteran also 
stated he had had at least three serious depressive episodes 
in his life and had made at least two suicide attempts.  
Diagnoses were alcohol dependence; alcohol-induced bipolar 
disorder versus bipolar mood disorder; and probable PTSD.

The evidence also included the report of a July 1996 PTSD 
examination.  The claims file was reviewed by the examiner.  
The examiner stated that a complete review of PTSD symptoms 
was accomplished and the only symptom the veteran admitted to 
currently having was intrusive recollections.  He denied all 
other PTSD symptoms.  The examiner stated that based on the 
available information and current examination, there was no 
evidence that the veteran currently had or had had PTSD.  
Notation was made of an Axis I diagnosis of bipolar disorder, 
depressive type, in partial remission.  Notation was also 
made of an Axis I diagnosis of alcohol use/dependence in 
remission.

The evidence received subsequent to the 1996 rating decisions 
includes copies of military personnel records reflecting the 
veteran was awarded the Combat Infantryman Badge for his 
service in February 1991 for proficiency in the performance 
of duties under hazardous combat operations.

Additional evidence includes a comprehensive communication 
from the veteran's father about his observations of the 
veteran and the deterioration in the veteran's appearance and 
actions following his return from the Persian Gulf Theater of 
Operations in the 1990's.

Also received were reports of treatment from an individual at 
the VA Medical Center in Boise in August and November 2002.  
The individual stated that "depression remains an issue as 
well as PTSD symptoms."  The individual noted at the time of 
the August 2002 visit that the veteran's "basic problem 
appears a failed readjustment issue with some PTSD symptoms 
mixed with established DX of depression."

The additional evidence also includes the report of a VA PTSD 
examination accorded the veteran in January 2004.  The 
examining psychologist had access to the claims file as well 
as some data accumulated in the electronic data base system.  
Review of the claims file included a previously accomplished 
social and industrial survey and an evaluation done by a VA 
physician in 1996.  The examiner stated that the veteran 
reported some signs and symptoms associated with PTSD.  The 
examiner was aware that the veteran had been awarded the 
Combat Infantryman Badge.  Findings were recorded.  The 
examiner gave Axis I diagnoses of a bipolar disorder and 
PTSD.  Also diagnosed was a personality disorder, not 
otherwise specified, with obsessive/compulsive traits.

However, in a February 2004 addendum, the psychologist stated 
that the veteran had since been accorded psychological 
testing.  The score the veteran received on the test was 
suggestive of only mildly elevated distress over a 
nonclinical norm group, and "well below that usually seen as 
the cut-off for making the PTSD diagnosis...."  Additional 
testing revealed that the veteran endorsed only 3 of the 
10 common indices for PTSD.  The psychologist noted that the 
results led him to conclude that although the veteran 
experienced some mild distress relative to anxiety and mood 
instability, the level of distress did not reach that 
required to qualify for any specific mood disorder or anxiety 
disorder diagnosis.  Accordingly, no psychiatric diagnosis 
was made.

After reviewing the record, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD.

With regard to the statement from the veteran's father, to 
the extent that the statement is intended as an attempt to 
establish the veteran has a chronic acquired psychiatric 
disorder, to include PTSD, related to service, it is well 
established that lay statements such as this cannot be used 
to establish a nexus between any current chronic disorder and 
service.  The Court has continuously held that where the 
determinative question is one of medical causation or 
diagnosis, only those specialized in medical knowledge, 
training, or expertise are competent to opine on the medical 
evidence of record.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
veteran's father's opinion in this matter does not constitute 
competent evidence of the required nexus and is not 
considered new and material evidence sufficient to reopen the 
previously denied claim.

Also, the additional medical records do not provide competent 
medical evidence of a relationship between any current 
chronic acquired psychiatric disorder, to include PTSD, and 
the veteran's various periods of active service, including 
his combat service in the early 1990's.  While a VA 
psychologist initially gave the veteran a diagnosis of PTSD, 
he accorded the veteran various psychological tests, and in 
an addendum, indicated that it was his opinion the veteran 
did not have PTSD.  No psychiatric diagnosis was made.  

The additional medical evidence has not resulted in a 
diagnosis of PTSD or any other psychiatric disorder and 
associated it with any period that the veteran served on 
active duty.  Accordingly, new and material evidence 
sufficient to reopen the previously denied claims in 1996 
have not been submitted.  The Board assures the veteran, his 
father, and his representative that it is aware the veteran 
has been awarded the Combat Infantryman Badge.  The Board 
acknowledges and appreciates the veteran's combat service, 
but notes that the claims file contains no competent medical 
evidence of a relationship between any current psychiatric 
disorder, to include PTSD, and the veteran's various periods 
of active service.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for entitlement to service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD, is not reopened.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


